DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “a post-equalizing pulse interval”. It should be “the post-equalizing pulse interval” because it refers back to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 7 - 10 recites both an apparatus and the method steps of using the apparatus. 
Applicant amended claim 7 appeared to correct previous 35 USC 112(f) claim interpretation and 35 USC 112(a) and 35 USC 112(b) rejection.
Claim 7 depends on claim 1.

Claim 1 is an apparatus claim.
Claim 7 recites “the image receiving device 
provides ……
subtracts ……
converts …..”.
Theses claim limitations appear like method steps of using the apparatus.
Claim 7 is direct to neither a ‘process’ nor a ‘machine’, but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  See MPEP 2173.05.
	Claims 8 – 10 have same issue as claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 22 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA et al. (Applicant Admitted Prior Art Specification Figs 1, 2, 3, 5, 6) in view of Lee et al. (U.S. Patent Publication 20120169801 A1, filed 12/31/2010).



    PNG
    media_image1.png
    376
    556
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    632
    863
    media_image2.png
    Greyscale

Regarding claim 1, AAPA discloses “An image display system comprising: 
an analog image transmitting device (AAPA Fig 1, 10) configured to output an analog image signal;  (Fig 1, analog image signal  from 10 to 12)
5an analog image receiving device (AAPA Fig 1, 12) configured to receive the analog image signal (Fig 1, analog image signal  from 10 to 12) and output a digital control signal to the analog image transmitting device; (Fig 1, digital control signal  from 12 to 10) and 
a coaxial cable (AAPA Fig 1, 14) connected to the analog image transmitting device and the analog image receiving device;  
10wherein timing sequence of a signal on the coaxial cable includes a vertical synchronization signal interval, (AAPA Fig 3, 20) a digital control signal interval, (AAPA Fig 3, digital control signal interval 22) and an analog image interval (AAPA Fig 3, 24) during transmitting a frame of analog image, 
wherein the vertical synchronization signal interval includes a post-equalizing pulse interval (AAPA Fig. 3 [0039] ” a post-equalizing pulse interval C”)”, 
AAPA does not disclose “wherein the vertical synchronization signal interval includes a first additional control signal interval that follows after the post-equalizing pulse interval”
wherein the digital control signal interval and the first additional control signal 15interval are used for transmitting the control signal”.  
Lee discloses “wherein the vertical synchronization signal interval includes a first additional control signal interval that follows after the post-equalizing pulse interval” (Lee Fig 5, [0069] – [0074] VSYNC_OUT third pulse on T4_OUT interprets as “additional control signal interval”. Second pulse on T4_OUT interprets as “the post-equalizing pulse interval”. third pulse on VSYNC_OUT, T4_OUT follow after second pulse on T4_OUT. Claim does not define what is considered as “a post-equalizing pulse interval” and “post-equalizing pulse interval”. Pulse intervals on vertical synchronization signal intervals can interpret as “a post-equalizing pulse interval” or “post-equalizing pulse interval” under BRI. MPEP 2111. Please refer to above diagram for evidentiary support.) 
wherein the digital control signal interval and the first additional control signal 15interval are used for transmitting the control signal.  ([0024] “And, the timing controller generates a data control signal which controls driving timing of the data driver 24 and a gate control signal which controls driving timing of the gate driver 26 by using a plurality of synchronizing signals from an outside, i.e., a vertical synchronizing signal, a horizontal synchronizing signal, a data enable signal, and a dot clock. The timing controller 20 outputs the data control signal and the gate control signal generated thus to the data driver 24 and the gate driver 26, respectively.“ [0028] [0029]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate timing sequence by Lee into device of AAPA.  The suggestion/motivation would have been to save power. (Lee: [0007])
Regarding claim 2522, AAPA and Lee discloses “wherein the first additional control signal interval sequentially follows after the post-equalizing pulse interval.” (Lee: Fig 5 [0069] – [0074]) 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 10 have been considered but are moot because the new ground of rejection does not rely on newly cited Lee reference.

Allowable Subject Matter
Claims 2 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693